DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Im (US 2010/0154132) taken alone or in view of Im (US 8,776,297) fails to teach or suggest the laundry adherence speed is set within a range of a rotation speed of the drum that allows the laundry to rotate along with the drum to be raised along the inner surface of the drum without falling from the highest point of the inner surface of the drum during supplying the first water supply to the drum and supplying the second water supply to the drum.
The aforementioned improvements divides an amount of water supplied after a wash cycle, so that some of the water is used to remove foam made in spin dry and remove high-concentrated residual detergent on laundry, while the rest of the water is used to clean the drum and the tub later.[0005]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fechler (US 8,448,277).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711